(Davidson v. Sharpe, 28 N.C. 14, cited and approved).
A jury trial was waived, and by consent the Court found the facts as follows:
The summons in this case issued on the 3d of December, 1881. Jane Leach qualified as Executrix of Angus Leach, who was a resident of and died in Richmond county. Jane Leach is a resident of Richmond county.
On the 8th of January, 1872, the plaintiff recovered judgment for $60, the amount of the debt, and for one hundred and thirty dollars costs, with interest on both sums from the 8th of January, 1872, against Angus Leach, in the Court of Common Pleas of Chesterfield county, in South Carolina; that this judgment has been duly certified by the proper authorities of South Carolina in the manner prescribed by law, and that such judgment was rendered according to law in the said State; that this action is instituted to enforce the collection of said judgment under the laws of North Carolina; that the plaintiff did not exhibit or (230) produce in evidence any statute or other law of the State of South Carolina, nor offer other evidence under which said judgment was rendered at the trial of this cause; that this action was commenced in the court of a Justice of the Peace of Richmond county, and the pleadings therein were oral; that the plaintiff complained that the testator of the defendant was indebted to him upon the said judgment in the sum of $60, the amount of the debt, and $130 costs, with interest on *Page 215 
both sums from the 8th of January, 1872, and that the defendant denied the judgment, and pleaded the statute of limitations in bar thereof.
Upon the foregoing findings of fact, the Court found the following conclusions of law, to-wit: That the said judgment does not survive the defendant Angus Leach; that after his death its character as a judgment isfunctus officio, and that it cannot be enforced against his executor. And it was adjudged that the defendant go without day and recover his costs. The plaintiff excepted to the above ruling and appealed.
The only question presented by this appeal, is whether there was error in the judgment of the Superior Court, in holding that the judgment rendered in South Carolina does not survive the defendant therein, Angus Leach, and cannot be enforced against his executrix in this State.
The action is upon a judgment rendered by a Court of competent jurisdiction in South Carolina. It is regularly authenticated under the Act of Congress; and by Article IV, § 1, of the Constitution of the United States, it is declared that "full faith and credit shall be given in each State." to the public acts, records and judicial proceedings of every other State." By virtue of this provision of the Constitution, and the Act of 1790, prescribing how records, etc., are to be authenticated, the judgments of the several States are put upon the same footing  (231) with domestic judgments, not for all purposes, but only to give a general validity, faith and credit to them as evidence, so as to make them conclusive, only so far as to preclude all inquiry into the merits of the subject matter. Mills v. Dunyear, 7 Cranch., 481; McElmoyle v. Cohen, 13 Pet., 312; but leaving the questions of jurisdiction, fraud in the procurement, and whether the parties were properly brought before the Court, open to objection, 1 Greenleaf on Ev., § 548; Freeman on Judgments, § 548; 2 Taylor on Evidence, § 1533; and it is held by the same author, § 1534, "that the Courts of this country will so far presume that a foreign tribunal has acted within the limits of its authority, and that its proceedings are regular, that if an action be brought upon a foreign judgment, the plaintiff need not allege in his declaration either that the foreign Court had jurisdiction over the parties or the cause, or that the proceedings have been properly conducted. * * * The only exception to this is when such a judgment is pleaded by way of estoppel or justification."
The principle here laid down is fully sustained by this Court in the case of Davidson v. Sharpe, 28 N.C. 14, where it is held, that "when *Page 216 
a judgment or decree in another State is produced in evidence in one of our Courts, it is not necessary to show by any extrinsic evidence, that the judgment or decree was warranted by the law of the State in which it was pronounced. The judgment or decree is the highest evidence of that fact." The same doctrine is held in most of the States. 1 Am. Lead. Cas., p. 647, and authorities there cited.
As to the question of survivorship, it has been established from the earliest history of the law, that as to all personal claims, such as are founded upon any obligation, contract, debt or other duty, upon which a testator might have been sued in his lifetime, the right of action survives his death, and is enforceable against his executors. 2 Williams on Executors, § 1557.
   The action was not barred by the statute of limitations. The Code, § 152.
(232)    There is error, and this opinion must be certified to the Superior Court of Richmond county, that a venire de novo may be awarded.
Error.                                             Reversed.
Cited: Arrington v. Arrington, 127 N.C. 196; Levin v. Gladstein,142 N.C. 486; Marsh v. R. R., 151 N.C. 162; Mottu v. Davis, 151 N.C. 246;Bank v. Dew, 175 N.C. 82; State v. Herron, 175 N.C. 757; Webb v.Friedberg, 189 N.C. 172; Van Kempen v. Latham, 195 N.C. 391;Bonnett-Brown Corp. v. Coble, 195 N.C. 495; In re Osborne, 205 N.C. 719.